RULE 113.1. CONFIDENTIAL INFORMATION AND CONFIDENTIAL
            DOCUMENTS. CERTIFICATION.

       Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, or any affiant who files a document pursuant to
these rules with the issuing authority or clerk of court[‘]s’ office shall comply with the
requirements of Sections 7.0 and 8.0 of the Case Records Public Access Policy of the
Unified Judicial System of Pennsylvania[: Case Records of the Appellate and Trial
Courts] (Policy). In accordance with the Policy, the filing shall include a certification of
compliance with the Policy and, as necessary, a Confidential Information Form, unless
otherwise specified by rule or order of court, or a Confidential Document
Form." [Nothing in this rule applies to any document filed with a magisterial
district judge.]

              Comment:       “Applicable authority,” as used in this rule,
              includes but is not limited to statute, procedural rule, or court
              order. The Case Records Public Access Policy of the
              Unified Judicial System of Pennsylvania[: Case Records of
              the Appellate and Trial Courts] (Policy) can be found on
              the website of the Supreme Court of Pennsylvania at:
              http://www.pacourts.us/public-records. The Policy is
              applicable to all filings by the parties or an affiant in any
              criminal court case.

              Sections 7.0(D) and 8.0(D) of the Policy provide that the
              certification shall be in substantially the following form:

                     I certify that this filing complies with the provisions of
                     the Case Records Public Access Policy of the Unified
                     Judicial System of Pennsylvania[: Case Records of
                     the Appellate and Trial Courts] that require filing
                     confidential information and documents differently
                     than non-confidential information and documents.

              Filings may require further precautions, such as placing
              certain types of information in a ''Confidential Information
              Form.'' The Confidential Information Form and the
              Confidential Document Form can be found at:
              http://www.pacourts.us/public-records/public-records-forms.
              In lieu of the Confidential Information Form, Section 7.0(C) of
              the Policy provides for a court to adopt a rule or order
              permitting the filing of a document in two versions, a
              ''Redacted Version'' and an ''Unredacted Version.''
      In addition to the restrictions above, a filing party should be
      cognizant of the potential impact that inclusion of personal
      information may have on an individual’s privacy rights and
      security. Therefore, inclusion of such information should be
      done only when necessary or required to effectuate the
      purpose of the filing. Consideration of the use of sealing or
      protective orders also should be given if inclusion of such
      information is necessary.

      While the Public Access Policy is not applicable to orders
      or other documents filed by a court, judges should give
      consideration to the privacy interests addressed by the
      Policy when drafting an order that might include information
      considered confidential under the Policy.


      NOTE: New Rule 113.1 adopted January 5, 2018, effective
      January 6, 2018 [.] ; amended June 1, 2018, effective July
      1, 2018.



*            *             *             *              *               *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published for
comment at 48 Pa.B. 487 (January 20, 2018).

Amendments regarding the changes to the Court’s public access
policy published with the Court’s Order at 48 Pa.B. (         ,
2018).




                                     2
RULE 206. CONTENTS OF APPLICATION FOR SEARCH WARRANT

Each application for a search warrant shall be supported by written affidavit(s) signed
and sworn to or affirmed before an issuing authority, which affidavit(s) shall:

      (1) state the name and department, agency, or address of the affiant;

      (2) identify specifically the items or property to be searched for and seized;

      (3) name or describe with particularity the person or place to be searched;

      (4) identify the owner, occupant, or possessor of the place to be searched;

      (5) specify or describe the crime which has been or is being committed;

      (6) set forth specifically the facts and circumstances which form the basis for the
      affiant's conclusion that there is probable cause to believe that the items or
      property identified are evidence or the fruit of a crime, or are contraband, or are
      expected to be otherwise unlawfully possessed or subject to seizure, and that
      these items or property are or are expected to be located on the particular person
      or at the particular place described;

      (7) if a "nighttime" search is requested (i.e., 10 p.m. to 6 a.m.), state additional
      reasonable cause for seeking permission to search in nighttime; [and]

      (8) when the attorney for the Commonwealth is requesting that the affidavit(s) be
      sealed pursuant to Rule 211, state the facts and circumstances which are alleged
      to establish good cause for the sealing of the affidavit(s)[.] ; and

      (9) a certification that the application complies with the provisions of the
      Case Records Public Access Policy of the Unified Judicial System of
      Pennsylvania regarding confidential information and documents.


             COMMENT: For the contents of the search warrant, see
             Rule 205.

             While this rule continues to require written affidavits, the
             form of affidavit was deleted in 1984 because it is no longer
             necessary to control the specific form of written affidavit by
             rule.

             The 2005 amendments to paragraph (6) recognize
             anticipatory search warrants. To satisfy the requirements of
             paragraph (6) when the warrant being requested is for a
             prospective event, the application for the search warrant also

                                             3
     must include a statement explaining how the affiant knows
     that the items to be seized on a later occasion will be at the
     place specified. See Commonwealth v. Coleman, [574 Pa.
     261,] 830 A.2d 554 (Pa. 2003), and Commonwealth v.
     Glass, [562 Pa. 187,] 754 A.2d 655 (Pa. 2000).

     When the attorney for the Commonwealth is requesting that
     the search warrant affidavit(s) be sealed, the affidavit(s) in
     support of the search warrant must set forth the facts and
     circumstances the attorney for the Commonwealth alleges
     establish that there is good cause to seal the affidavit(s).
     See also Rule 211(B)(2). Pursuant to Rule 211(B)(1), when
     the attorney for the Commonwealth requests that the search
     warrant affidavit be sealed, the application for the search
     warrant must be made to a judge of the court of common
     pleas or to an appellate court justice or judge, who would be
     the issuing authority for purposes of this rule. For the
     procedures for sealing search warrant affidavit(s), see Rule
     211.

     See Rule 113.1 regarding the Case Records Public
     Access Policy of the Unified Judicial System of
     Pennsylvania and the requirements regarding filings
     and documents that contain confidential information.


     NOTE: Previous Rule 2006 adopted October 17, 1973,
     effective 60 days hence; rescinded November 9, 1984,
     effective January 2, 1985. Present Rule 2006 adopted
     November 9, 1984, effective January 2, 1985; amended
     September 3, 1993, effective January 1, 1994; renumbered
     Rule 206 and amended March 1, 2000, effective April 1,
     2001; amended October 19, 2005, effective February 1,
     2006 [.] ; amended June 1, 2018, effective July 1, 2018.




*           *             *             *             *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the September 3, 1993 amendments published at
21 Pa.B. 3681 (August 17, 1991).



                                    4
Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the October 19, 2005 amendments to
paragraph (6) and the Comment published with the Court’s Order
at 35 Pa.B. 6087 (November 5, 2005).

Amendment regarding the Court’s public access policy published
with the Court’s Order at 48 Pa.B. (     , 2018).




                                 5
RULE 403. CONTENTS OF CITATION.

(A) Every citation shall contain:

       (1) the name and address of the organization, and badge number, if any, of the
       law enforcement officer;

       (2) the name and address of the defendant;

       (3) a notation if the defendant is under 18 years of age and whether the parents
       or guardians have been notified of the charge(s);

       (4) the date and time when the offense is alleged to have been committed,
       provided however, if the day of the week is an essential element of the offense
       charged, such day must be specifically set forth;

       (5) the place where the offense is alleged to have been committed;

       (6) a citation of the specific section and subsection of the statute or ordinance
       allegedly violated, together with a summary of the facts sufficient to advise the
       defendant of the nature of the offense charged;

       (7) the date of issuance;

       (8) a notation if criminal laboratory services are requested in the case;

       (9) a verification by the law enforcement officer that the facts set forth in the
       citation are true and correct to the officer's personal knowledge, or information
       and belief, and that any false statements therein are made subject to the
       penalties of the Crimes Code, 18 Pa.C.S. § 4904, relating to unsworn falsification
       to authorities [.] ; and

       (10) a certification that the citation complies with the provisions of the Case
       Records Public Access Policy of the Unified Judicial System of
       Pennsylvania regarding confidential information and documents.

(B) The copy delivered to the defendant shall also contain a notice to the defendant:

       (1) that the original copy of the citation will be filed before the issuing authority of
       the magisterial district designated in the citation, the address and number of
       which shall be contained in the citation; and


                                              6
(2) that the defendant shall, within 10 days after issuance of the citation:

       (a) plead not guilty by:

              (i) notifying the proper issuing authority in writing of the plea and
              forwarding as collateral for appearance at trial an amount equal to
              the fine and costs specified in the citation, plus any additional fee
              required by law. If the amount is not specified, the defendant shall
              forward the sum of $50 as collateral for appearance at trial; or

              (ii) appearing before the proper issuing authority, entering the plea,
              and depositing such collateral for appearance at trial as the issuing
              authority shall require. If the defendant cannot afford to pay the
              collateral specified in the citation or the $50, the defendant must
              appear before the issuing authority to enter a plea; or

       (b) plead guilty by:

              (i) notifying the proper issuing authority in writing of the plea and
              forwarding an amount equal to the fine and costs when specified in
              the statute or ordinance, the amount of which shall be set forth in
              the citation; or

              (ii) appearing before the proper issuing authority for the entry of the
              plea and imposition of sentence, when the fine and costs are not
              specified in the citation or when required to appear pursuant to
              Rules 409(B)(3), 414(B)(3), or 424(B)(3); or

       (c) appear before the proper issuing authority to request consideration for
       inclusion in an accelerated rehabilitative disposition program;

(3) that all checks forwarded for the fine and costs or for collateral shall be made
payable to the magisterial district number set forth on the citation;

(4) that failure to respond to the citation as provided above within the time
specified:

       (a) shall result in the issuance of a summons when a violation of an
       ordinance or any parking offense is charged, or when the defendant is
       under 18 years of age, and in all other cases shall result in the issuance of
       a warrant for the arrest of the defendant; and



                                      7
       (b) shall result in the suspension of the defendant's driver's license when
       a violation of the Vehicle Code is charged;

(5) that failure to indicate a plea when forwarding an amount equal to the fine
and costs specified on the citation shall result in a guilty plea being recorded; and

(6) that, if the defendant is convicted or has pleaded guilty, the defendant may
appeal within 30 days for a trial de novo.


       COMMENT: A law enforcement officer may prepare, verify,
       and transmit a citation electronically. The law enforcement
       officer contemporaneously must give the defendant a paper
       copy of the citation containing all the information required by
       this rule. Nothing in this rule is intended to require the
       defendant to sign the citation.

       See Rule 113.1 regarding the Case Records Public
       Access Policy of the Unified Judicial System of
       Pennsylvania and the requirements regarding filings
       and documents that contain confidential information.

       Paragraph (A)(3) requires the law enforcement officer who
       issues a citation to indicate on the citation if the defendant is
       a juvenile and, if so, whether the juvenile's parents were
       notified. See the Judicial Code, 42 Pa.C.S. § 1522,
       concerning parental notification in certain summary cases
       involving juveniles.

       Paragraph (A)(8) requires the law enforcement officer who
       issues a citation to indicate on the citation whether criminal
       laboratory services are requested in the case. This
       information is necessary to inform the magisterial district
       judge that, in addition to any fines, restitution, or costs, the
       magisterial district judge may be required to sentence the
       defendant to pay a criminal laboratory user fee. See 42
       Pa.C.S. § 1725.3 which requires that a defendant be
       sentenced to pay a criminal laboratory user fee in certain
       specified cases when laboratory services are required to
       prosecute the case.

       As provided in paragraph (B)(2)(b)(i), the defendant may
       plead guilty by mail only when the fine and costs are set

                                       8
forth in the citation. The law enforcement officer may specify
the fine and costs in the citation only when the penalty
provided by law does not include a possible sentence of
imprisonment and the statute or ordinance fixes the specific
amount for the fine.

Paragraph (B)(4)(a) provides for notice to the defendant who
is under 18 years of age that a summons will be issued if the
defendant fails to respond to the citation.

Paragraph (B)(4)(b) provides notice to the defendant that his
or her license will be suspended if the defendant fails to
respond to the citation or summons within the time specified
in the rules. See 75 Pa.C.S. § 1533.

Paragraph (B)(5) provides a uniform procedure for handling
cases in which a defendant returns the fine and costs but
fails to sign the citation and, therefore, does not indicate a
plea. See Rule 407.

Paragraph (B)(6) was amended in 2000 to make it clear in a
summary criminal case that the defendant may file an appeal
for a trial de novo following the entry of a guilty plea. See
Rule 460 (Notice of Appeal).

It is intended that the notice to the defendant, required by
paragraph (B) to be on the copy of the citation delivered to
the defendant, shall be simply worded so the plain meaning
of the notice is easily understandable.

For consequences of defects in a citation, see Rule 109.

With regard to the "proper" issuing authority as used in these
rules, see Rule 130.

See Rule 401 for procedures for instituting cases in which
there is a parking violation. When the parking violation
information is electronically transmitted as permitted by Rule
401(A), only a summons is issued as provided in Rule 411.


NOTE: Previous rule, originally numbered Rule 133(a) and
Rule 133(b), adopted January 31, 1970, effective May 1,

                               9
      1970; renumbered Rule 53(a) and 53(b) September 18,
      1973, effective January 1, 1974; amended January 23, 1975,
      effective September 1, 1975; Comment revised January 28,
      1983, effective July 1, 1983; rescinded July 12, 1985,
      effective January 1, 1986, and not replaced in these rules.
      Present Rule 53 adopted July 12, 1985, effective January 1,
      1986. The January 1, 1986 effective dates all are extended
      to July 1, 1986; amended February 1, 1989, effective as to
      cases instituted on or after July 1, 1989; amended January
      31, 1991, effective July 1, 1991; amended June 3, 1993,
      effective as to new citations printed on or after July 1, 1994;
      amended July 25, 1994, effective January 1, 1995;
      renumbered Rule 403 and Comment revised March 1, 2000,
      effective April 1, 2001; amended March 3, 2000, effective
      July 1, 2000; Comment revised February 6, 2003, effective
      July 1, 2003; amended August 7, 2003, effective July 1,
      2004; amended January 26, 2007, effective February 1,
      2008 [.] ; amended June 1, 2018, effective July 1, 2018.


*            *             *             *             *                *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 amendments published at 20
Pa.B. 4788 (September 15, 1990); Supplemental Report published at
21 Pa.B. 621 (February 16, 1991).

Report explaining the June 3, 1993 amendments published with the
Court's Order at 23 Pa.B. 2809 (June 19, 1993).

Report explaining the July 25, 1994 amendments published with
Court's Order at 24 Pa.B. 4068 (August 13, 1994).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the March 3, 2000 amendments concerning
appeals from guilty pleas published with the Court's Order at 30
Pa.B. 1509 (March 18, 2000).


                                    10
Final Report explaining the February 6, 2003 Comment revisions
cross-referencing Rule 401 concerning electronic transmission of
parking citations published with the Court's Order at 33 Pa.B. 973
(February 22, 2003).

Final Report explaining the August 7, 2003 amendments to
paragraph (B)(4)(a) concerning juveniles published with the Court’s
Order at 33 Pa.B. 4289 (August 30, 2003).

Final Report explaining the January 26, 2007 amendments to
paragraph (B)(2)(b)(ii) and revisions to the Comment published with
the Court’s Order at 37 Pa.B. 752 (February 17, 2007).

Amendments regarding the Court’s public access policy published
with the Court’s Order at 48 Pa.B. (         , 2018).




                                 11
RULE 420. FILING OF COMPLAINT.

      When the affiant is not a law enforcement officer, the affiant shall institute a criminal
proceeding in a summary case by filing a complaint with the proper issuing authority.


              COMMENT: With regard to the "proper" issuing authority as
              used in these rules, see Rule 130.

              Complaints filed pursuant to this rule are public records.
              However, in addition to restrictions placed by law and
              rule on the disclosure of confidential information, the
              filings required by this rule are subject to the Case
              Records Public Access Policy of the Unified Judicial
              System of Pennsylvania and may require further
              precautions, such as placing certain types of
              information in a “Confidential Information Form” or
              providing both a redacted and unredacted version of the
              filing. See Rule 113.1.

              NOTE: Previous Rule 65 adopted September 18, 1973,
              effective January 1, 1974; rescinded July 12, 1985, effective
              January 1, 1986, and replaced by present Rules 409(B),
              414(B), 424, 430(D), 431, and 456. Present Rule 65,
              adopted July 12, 1985, effective January 1, 1986. The
              January 1, 1986 effective dates all are extended to July 1,
              1986; renumbered Rule 420 and Comment revised March 1,
              2000, effective April 1, 2001 [.] ; Comment revised June 1,
              2018, effective July 1, 2018


       *             *              *              *             *              *

       COMMITTEE EXPLANATORY REPORTS:

       Final Report explaining the March 1, 2000 reorganization and
       renumbering of the rules published with the Court’s Order at 30 Pa.B.
       1478 (March 1, 2000).

       Amendments regarding the Court’s public access policy published
       with the Court’s Order at 48 Pa.B. (         , 2018).


                                              12
RULE 504. CONTENTS OF COMPLAINT.

Every complaint shall contain:

      (1) the name of the affiant;

      (2) the name and address of the defendant, or if unknown, a description of the
      defendant as nearly as may be;

      (3) a direct accusation to the best of the affiant's knowledge, or information and
      belief, that the defendant violated the penal laws of the Commonwealth of
      Pennsylvania;

      (4) the date when the offense is alleged to have been committed; provided,
      however:

             (a) if the specific date is unknown, or if the offense is a continuing one, it
             shall be sufficient to state that it was committed on or about any date
             within the period of limitations; and

             (b) if the date or day of the week is an essential element of the offense
             charged, such date or day must be specifically set forth;

      (5) the place where the offense is alleged to have been committed;

      (6)    (a) in a court case, a summary of the facts sufficient to advise the
             defendant of the nature of the offense charged, but neither the evidence
             nor the statute allegedly violated need be cited in the complaint. However,
             a citation of the statute allegedly violated, by itself, shall not be sufficient
             for compliance with this subsection; or

             (b) in a summary case, a citation of the specific section and subsection of
             the statute or ordinance allegedly violated, together with a summary of the
             facts sufficient to advise the defendant of the nature of the offense
             charged;

      (7) a statement that the acts of the defendant were against the peace and dignity
      of the Commonwealth of Pennsylvania or in violation of an ordinance of a political
      subdivision;

      (8) a notation if criminal laboratory services are requested in the case;

      (9) a notation that the defendant has or has not been fingerprinted;

      (10) a request for the issuance of a warrant of arrest or a summons, unless an
      arrest has already been effected;

                                            13
(11) a verification by the affiant that the facts set forth in the complaint are true
and correct to the affiant's personal knowledge, or information and belief, and
that any false statements therein are made subject to the penalties of the Crimes
Code, 18 Pa.C.S. § 4904, relating to unsworn falsification to authorities; [and]

(12) a certification that the complaint complies with the provisions of the
Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania regarding confidential information and documents; and

(13) the signature of the affiant and the date of the execution of the complaint.


       COMMENT: This rule sets forth the required contents of
       all complaints whether the affiant is a law enforcement
       officer, a police officer, or a private citizen. When the
       affiant is a private citizen, the complaint must be submitted
       to an attorney for the Commonwealth for approval. See
       Rule 506. When the district attorney elects to proceed
       under Rule 507 (Approval of Police Complaints and Arrest
       Warrant Affidavits by Attorney for the Commonwealth -
       Local Option), the police officer must likewise submit the
       complaint for approval by an attorney for the
       Commonwealth.

       Ordinarily, whenever a misdemeanor, felony, or murder is
       charged, any summary offense in such a case, if known at
       the time, should be charged in the same complaint, and
       the case should proceed as a court case under Chapter 5
       Part B. See Commonwealth v. Caufman, [541 Pa. 299,]
       662 A.2d 1050 (Pa. 1995) and Commonwealth v.
       Campana, [455 Pa. 622,] 304 A.2d 432 (Pa. 1973),
       vacated and remanded, 414 U.S. 808 (1973), on remand,
       [454 Pa. 233,] 314 A.2d 854 (Pa. 1974) (compulsory
       joinder rule). In judicial districts in which there is a traffic
       court established pursuant to 42 Pa.C.S. §§ 1301-1342,
       when a summary motor vehicle offense within the
       jurisdiction of the traffic court arises in the same criminal
       episode as another summary offense or a misdemeanor,
       felony, or murder offense, see 42 Pa.C.S. § 1302 and
       Commonwealth v. Masterson, [275 Pa.Super. 166], 418
       A.2d 664 (Pa. Super. 1980).

       Paragraph (8) requires the affiant who prepares the
       complaint to indicate on the complaint whether criminal
       laboratory services are requested in the case. This

                                       14
      information is necessary to alert the magisterial district
      judge, the district attorney, and the court that the
      defendant in the case may be liable for a criminal
      laboratory user fee. See 42 Pa.C.S. § 1725.3 that
      requires a defendant to be sentenced to pay a criminal
      laboratory user fee in certain specified cases when
      laboratory services are required to prosecute the case.

      The requirement that the affiant who prepares the
      complaint indicate whether the defendant has been
      fingerprinted as required by the Criminal History Record
      Information Act, 18 Pa.C.S. § 9112, is included so that the
      issuing authority knows whether it is necessary to issue a
      fingerprint order with the summons as required by Rule
      510.

      See Rule 113.1 regarding the Case Records Public
      Access Policy of the Unified Judicial System of
      Pennsylvania and the requirements regarding filings
      and documents that contain confidential information.

      NOTE: Original Rule 104 adopted June 30, 1964,
      effective January 1, 1965; suspended January 31, 1970,
      effective May 1, 1970. New Rule 104 adopted January
      31, 1970, effective May 1, 1970; renumbered Rule 132
      September 18, 1973, effective January 1, 1974; amended
      October 22, 1981, effective January 1, 1982; amended
      November 9, 1984, effective January 2, 1985; amended
      July 25, 1994, effective January 1, 1995; renumbered Rule
      104 and Comment revised August 9, 1994, effective
      January 1, 1995; renumbered Rule 504 and Comment
      revised March 1, 2000, effective April 1, 2001; Comment
      revised March 9, 2006, effective September 1, 2006;
      amended July 10, 2008, effective February 1, 2009 [.] ;
      amended June 1, 2018, effective July 1, 2018.


*            *             *              *             *           *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the July 25, 1994 amendment published with
Court's Order at 24 Pa.B. 4068 (August 13, 1994).




                                     15
Report explaining the August 9, 1994 Comment revisions
published at 22 Pa.B. 6 (January 4, 1992); Final Report published
with the Court's Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the March 9, 2006 Comment revision
published with the Court’s Order at 36 Pa.B. 1385 (March 25, 2006).

Final Report explaining the July 10, 2008 amendments adding new
paragraph (9) requiring a notation concerning fingerprinting
published with the Court’s Order at 38 Pa.B. 3971 (July 26, 2008).

Amendment regarding the Court’s public access policy published
with the Court’s Order at 48 Pa.B. (     , 2018).




                                 16
RULE 513. REQUIREMENTS FOR ISSUANCE; DISSEMINATION OF
          ARREST WARRANT INFORMATION.

(A) For purposes of this rule, “arrest warrant information” is defined as the criminal
complaint in cases in which an arrest warrant is issued, the arrest warrant, any
affidavit(s) of probable cause, and documents or information related to the case.

(B) ISSUANCE OF ARREST WARRANT

       (1) In the discretion of the issuing authority, advanced communication
       technology may be used to submit a complaint and affidavit(s) for an arrest
       warrant and to issue an arrest warrant.

       (2) No arrest warrant shall issue but upon probable cause supported by one or
       more affidavits sworn to before the issuing authority in person or using advanced
       communication technology. The issuing authority, in determining whether
       probable cause has been established, may not consider any evidence outside
       the affidavits.

       (3) Immediately prior to submitting a complaint and affidavit to an issuing
       authority using advanced communication technology, the affiant must personally
       communicate with the issuing authority in person, by telephone, or by any device
       which allows for simultaneous audio-visual communication. During the
       communication, the issuing authority shall verify the identity of the affiant, and
       orally administer an oath to the affiant. In any telephonic communication, if the
       issuing authority has a concern regarding the identity of the affiant, the issuing
       authority may require the affiant to communicate by a device allowing for two-
       way simultaneous audio-visual communication or may require the affiant to
       appear in person.

       (4) At any hearing on a motion challenging an arrest warrant, no evidence shall
       be admissible to establish probable cause for the arrest warrant other than the
       affidavits provided for in paragraph (B)(2).


(C) DELAY IN DISSEMINATION OF ARREST WARRANT INFORMATION

The affiant or the attorney for the Commonwealth may request that the availability of the
arrest warrant information for inspection and dissemination be delayed. The arrest
warrant affidavit shall include the facts and circumstances that are alleged to establish
good cause for delay in inspection and dissemination.

       (1) Upon a finding of good cause, the issuing authority shall grant the request
       and order that the availability of the arrest warrant information for inspection and
       dissemination be delayed for a period of 72 hours or until receipt of notice by the

                                            17
issuing authority that the warrant has been executed, whichever occurs first. The
72-hour period of delay may be preceded by an initial delay period of not more
than 24 hours, when additional time is required to complete the administrative
processing of the arrest warrant information before the arrest warrant is issued.
The issuing authority shall complete the administrative processing of the arrest
warrant information prior to the expiration of the initial 24-hour period.

(2) Upon the issuance of the warrant, the 72-hour period of delay provided in
paragraph (C)(1) begins.

(3) In those counties in which the attorney for the Commonwealth requires that
complaints and arrest warrant affidavits be approved prior to filing as provided in
Rule 507, only the attorney for the Commonwealth may request a delay in the
inspection and dissemination of the arrest warrant information.


       COMMENT: This rule was amended in 2013 to add provisions
       concerning the delay in inspection and dissemination of arrest
       warrant information. Paragraph (A) provides a definition of the
       term “arrest warrant information” that is used throughout the
       rule. Paragraph (B) retains the existing requirements for the
       issuance of arrest warrants. Paragraph (C) establishes the
       procedures for a temporary delay in the inspection and
       dissemination of arrest warrant information prior to the
       execution of the warrant.

       ISSUANCE OF ARREST WARRANTS

       Paragraph (B)(1) recognizes that an issuing authority either
       may issue an arrest warrant using advanced communication
       technology or order that the law enforcement officer appear in
       person to apply for an arrest warrant.

       This rule does not preclude oral testimony before the issuing
       authority, but it requires that such testimony be reduced to
       an affidavit prior to issuance of a warrant. All affidavits in
       support of an application for an arrest warrant must be sworn
       to before the issuing authority prior to the issuance of the
       warrant. The language “sworn to before the issuing
       authority” contemplates, when advanced communication
       technology is used, that the affiant would not be in the
       physical presence of the issuing authority. See paragraph
       (B)(3).

       All affidavits and applications filed pursuant to this rule
       are public records. However, in addition to restrictions

                                     18
placed by law and rule on the disclosure of confidential
information, the filings required by this rule are subject
to the Case Records Public Access Policy of the Unified
Judicial System of Pennsylvania and may require further
precautions, such as placing certain types of
information in a “Confidential Information Form” or
providing both a redacted and unredacted version of the
filing. See Rule 113.1.

This rule carries over to the arrest warrant the requirement
that the evidence presented to the issuing authority be
reduced to writing and sworn to, and that only the writing is
subsequently admissible to establish that there was probable
cause. In these respects, the procedure is similar to that
applicable to search warrants. See Rule 203. For a
discussion of the requirement of probable cause for the
issuance of an arrest warrant, see Commonwealth v.
Flowers, 369 A.2d 362 (Pa. Super. 1976).

The affidavit requirements of this rule are not intended to
apply when an arrest warrant is to be issued for
noncompliance with a citation, with a summons, or with a
court order.

An affiant seeking the issuance of an arrest warrant, when
permitted by the issuing authority, may use advanced
communication technology as defined in Rule 103.

When advanced communication technology is used, the
issuing authority is required by this rule to (1) determine that
the evidence contained in the affidavit(s) establishes probable
cause, and (2) verify the identity of the affiant.

Verification methods include, but are not limited to, a ''call
back'' system, in which the issuing authority would call the law
enforcement agency or police department that the affiant
indicates is the entity seeking the warrant; a ''signature
comparison'' system whereby the issuing authority would keep
a list of the signatures of the law enforcement officers whose
departments have advanced communication technology
systems in place, and compare the signature on the
transmitted information with the signature on the list; or an
established password system.

Under Rule 540, the defendant receives a copy of the warrant
and supporting affidavit at the time of the preliminary

                              19
arraignment.

DELAY IN DISSEMINATION OF ARREST WARRANT
INFORMATION

Paragraph (C) was added in 2013 to address the potential
dangers to law enforcement and the general public and the
risk of flight when arrest warrant information is disseminated
prior to the execution of the arrest warrant. The paragraph
provides that the affiant or the attorney for the
Commonwealth may request, for good cause shown, the
delay in the inspection and dissemination of the arrest
warrant information for 72 hours or until receipt of notice by
the issuing authority that the warrant has been executed,
whichever occurs first. Upon a finding of good cause, the
issuing authority must delay the inspection and
dissemination.

The request for delay in inspection and dissemination is
intended to provide a very limited delay in public access to
arrest warrant information in those cases in which there is
concern that pre-execution disclosure of the existence of the
arrest warrant will endanger those serving the warrant or will
impel the subject of the warrant to flee. This request is
intended to be an expedited procedure with the request
submitted to an issuing authority.

A request for the delay in dissemination of arrest warrant
information made in accordance with this rule is not subject
to the requirements of Rule 576.

Once the issuing authority receives notice that the arrest
warrant is executed, or when 72 hours have elapsed from
the issuance of the warrant and the warrant has not been
executed, whichever occurs first, the information must be
available for inspection or dissemination unless the
information is sealed pursuant to Rule 513.1.

The provision in paragraph (C)(2) that provides up to 24
hours in the delay of dissemination and inspection prior to
the issuance of the arrest warrant recognizes that, in some
cases, there may be administrative processing of the arrest
warrant request that results in a delay between when the

                              20
request for the 72-hour period of delay permitted in
paragraph (C)(1) is approved and when the warrant is
issued. In no case may this additional period of delay
exceed 24 hours and the issuing authority must issue the
arrest warrant within the 24-hour period.

When determining whether good cause exists to delay
inspection and dissemination of the arrest warrant
information, the issuing authority must consider whether the
presumption of openness is rebutted by other interests that
include, but are not limited to, whether revealing the
information would allow or enable flight or resistance, the
need to protect the safety of police officers executing the
warrant, the necessity of preserving the integrity of ongoing
criminal investigations, and the availability of reasonable
alternative means to protect the interest threatened by
disclosure.

Nothing in this rule is intended to limit the dissemination of
arrest warrant information to court personnel as needed to
perform their duties. Nothing in this rule is intended to limit the
dissemination of arrest warrant information to or by law
enforcement as needed to perform their duties.

Pursuant to paragraph (C)(3), in those counties in which the
district attorney’s approval is required only for certain,
specified offenses or grades of offenses, the approval of the
district attorney is required for a request to delay inspection
and dissemination only for cases involving those specified
offenses.


NOTE: Rule 119 adopted April 26, 1979, effective as to
arrest warrants issued on or after July 1, 1979; Comment
revised August 9, 1994, effective January 1, 1995;
renumbered Rule 513 and amended March 1, 2000,
effective April 1, 2001; amended May 10, 2002, effective
September 1, 2002; amended December 23, 2013, effective
March 1, 2014; amended November 3, 2017, effective
January 1, 2108 [.] ; Comment revised June 1, 2018,
effective July 1, 2018.




                               21
*           *            *            *           *            *


COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 9, 1994 Comment revisions published
at 22 Pa.B. 6 (January 4, 1992); Final Report published with the
Court's Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the May 10, 2002 amendments concerning
advanced communication technology published with the Court's
Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the December 23, 2013 amendments
providing procedures for delay in dissemination and sealing of
arrest warrant information published with the Court’s Order at 44
Pa.B. 239 (January 11, 2014).

Final Report explaining the November 9, 2017 amendments
regarding electronic technology for swearing affidavits published
with the Court’s Order at 47 Pa.B. 7177 (November 25, 2017).

Comment revision regarding the Court’s public access policy
published with the Court’s Order at 48 Pa.B. (        , 2018).




                                 22
RULE 560. INFORMATION: FILING, CONTENTS, FUNCTION.

(A) After the defendant has been held for court following a preliminary hearing or an
indictment, the attorney for the Commonwealth shall proceed by preparing an
information and filing it with the court of common pleas.

(B) The information shall be signed by the attorney for the Commonwealth and shall be
valid and sufficient in law if it contains:

       (1) a caption showing that the prosecution is carried on in the name of and by
       the authority of the Commonwealth of Pennsylvania;

       (2) the name of the defendant, or if the defendant is unknown, a description of
       the defendant as nearly as may be;

       (3) the date when the offense is alleged to have been committed if the precise
       date is known, and the day of the week if it is an essential element of the offense
       charged, provided that if the precise date is not known or if the offense is a
       continuing one, an allegation that it was committed on or about any date within
       the period fixed by the statute of limitations shall be sufficient;

       (4) the county where the offense is alleged to have been committed;

       (5) a plain and concise statement of the essential elements of the offense
       substantially the same as or cognate to the offense alleged in the complaint;

       (6) a concluding statement that "all of which is against the Act of Assembly and
       the peace and dignity of the Commonwealth" ; and

       (7) a certification that the information complies with the provisions of the[Public
       Access Policy of the Unified Judicial System of Pennsylvania: Case
       Records of the Appellate and Trial Courts] Case Records Public Access
       Policy of the Unified Judicial System of Pennsylvania regarding confidential
       information and documents.

(C) The information shall contain the official or customary citation of the statute and
section thereof, or other provision of law that the defendant is alleged therein to have
violated; but the omission of or error in such citation shall not affect the validity or
sufficiency of the information.

(D) In all court cases tried on an information, the issues at trial shall be defined by such
information.



              COMMENT: The attorney for the Commonwealth may

                                            23
electronically prepare, sign, and transmit the information for
filing.

Before an information is filed, the attorney for the
Commonwealth may withdraw one or more of the charges
by filing a notice of withdrawal with the clerk of courts.
See Rule 561(A). Upon the filing of an information, any
charge not listed on the information will be deemed
withdrawn by the attorney for the Commonwealth. See
Rule 561(B). After the information is filed, court approval
is required before a nolle prosequi may be entered on a
charge listed therein. See Rule 585.

In any case in which there are summary offenses joined
with the misdemeanor, felony, or murder charges that are
held for court, the attorney for the Commonwealth must
include the summary offenses in the information. See
Commonwealth v. Hoffman, 594 A.2d 772 (Pa. Super.
1991).

See Rule 113.1 regarding the [Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records
of the Appellate and Trial Courts] Case Records Public
Access Policy of the Unified Judicial System of
Pennsylvania and the requirements regarding filings and
documents that contain confidential information.

When there is an omission or error of the type referred to
in paragraph (C), the information should be amended
pursuant to Rule 564.

See Rule 543(D) for the procedures when a defendant fails
to appear for the preliminary hearing. When the preliminary
hearing is held in the defendant's absence and the case is
held for court, the attorney for the Commonwealth should
proceed as provided in this rule.

See Chapter 5 Part E for the procedures governing indicting
grand juries. As explained in the Comment to Rule 556.11,
when the grand jury indicts the defendant, this is the
functional equivalent to holding the defendant for court
following a preliminary hearing.


NOTE: Rule 225 adopted February 15, 1974, effective
immediately; Comment revised January 28, 1983,

                              24
      effective July 1, 1983; amended August 14, 1995, effective
      January 1, 1996; renumbered Rule 560 and amended
      March 1, 2000, effective April 1, 2001; Comment revised
      April 23, 2004, effective immediately; Comment revised
      August 24, 2004, effective August 1, 2005; Comment
      revised March 9, 2006, effective September 1, 2006;
      amended June 21, 2012, effective in 180 days; amended
      January 5, 2018, effective January 6, 2018 [.] ; amended
      June 1, 2018, effective July 1, 2018.


*           *             *            *            *              *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the August 14, 1995 amendments
published with the Court's Order at 25 Pa.B. 3468 (August 26,
1995).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the April 23, 2004 Comment revision
published with the Court’s Order at 34 Pa.B. 2543 (May 15, 2004).

Final Report explaining the August 24, 2004 Comment revision
concerning failure to appear for preliminary hearing published with
the Court's Order at 34 Pa.B. 5025 (September 11, 2004).

Final Report explaining the March 9, 2006 Comment revision
concerning joinder of summary offenses with misdemeanor,
felony, or murder charges published with the Court’s Order at 36
Pa.B. 1385 (March 25, 2006).

Final Report explaining the June 21, 2012 amendments to
paragraph (A) concerning indicting grand juries published with the
Court’s Order at 42 Pa.B. 4140 (July 7, 2012).

Final Report explaining the January 5, 2018 amendment regarding
the Court’s public access policy published with the Court’s Order at
48 Pa.B. 487 (January 20, 2018).

Amendment regarding the Court’s public access policy published
with the Court’s Order at 48 Pa.B. (     , 2018).

                                  25
RULE 575. MOTIONS AND ANSWERS.

(A) MOTIONS

     (1) All motions shall be in writing, except as permitted by the court or when
     made in open court during a trial or hearing.

     (2) A written motion shall comply with the following requirements:

            (a) The motion shall be signed by the person or attorney making the
            motion. The signature of an attorney shall constitute a certification that
            the attorney has read the motion, that to the best of the attorney's
            knowledge, information, and belief there is good ground to support the
            motion, and that it is not interposed for delay. The motion also shall
            contain a certification that the motion complies with the provisions of the
            [Public Access Policy of the Unified Judicial System of
            Pennsylvania: Case Records of the Appellate and Trial Courts] Case
            Records Public Access Policy of the Unified Judicial System of
            Pennsylvania regarding confidential information and documents.

            (b) The motion shall include the court, caption, term, and number of the
            case in which relief is requested.

            (c) The motion shall state with particularity the grounds for the motion, the
            facts that support each ground, and the types of relief or order requested.

            (d) The motion shall be divided into consecutively numbered paragraphs,
            each containing only one material allegation as far as practicable.

            (e) The motion shall include any requests for hearing or argument, or
            both.

            (f) The motion shall include a certificate of service as required by Rule
            576(B)(4).

            (g) If the motion sets forth facts that do not already appear of record in the
            case, the motion shall be verified by the sworn affidavit of some person
            having knowledge of the facts or by the unsworn written statement of such
            a person that the facts are verified subject to the penalties for unsworn
            falsification to authorities under the Crimes Code § 4904, 18 Pa.C.S. §
            4904.

     (3) The failure, in any motion, to state a type of relief or a ground therefor shall
     constitute a waiver of such relief or ground.

     (4) Any motion may request such alternative relief as may be appropriate.

                                           26
      (5) Rules to Show Cause and Rules Returnable are abolished. Notices of
      hearings are to be provided pursuant to Rules 114(B) and 577(A)(2).

(B) ANSWERS

      (1) Except as provided in Rule 906 (Answer to Petition for Post-Conviction
      Collateral Relief), an answer to a motion is not required unless the judge orders
      an answer in a specific case as provided in Rule 577. Failure to answer shall not
      constitute an admission of the facts alleged in the motion.

      (2) A party may file a written answer, or, if a hearing or argument is scheduled,
      may respond orally at that time, even though an answer is not required.

      (3) A written answer shall comply with the following requirements:

             (a) The answer shall be signed by the person or attorney making the
             answer. The signature of an attorney shall constitute a certification that
             the attorney has read the answer, that to the best of the attorney's
             knowledge, information, and belief there is good ground to support the
             answer, and that it is not interposed for delay. The answer also shall
             contain a certification that the answer complies with the provisions of the
             [Public Access Policy of the Unified Judicial System of
             Pennsylvania: Case Records of the Appellate and Trial Courts] Case
             Records Public Access Policy of the Unified Judicial System of
             Pennsylvania regarding confidential information and documents.

             (b) The answer shall meet the allegations of the motion and shall specify
             the type of relief, order, or other action sought.

             (c) The answer shall include a certificate of service as required by Rule
             576(B)(4).

             (d) If the answer sets forth facts that do not already appear of record in
             the case, the answer shall be verified by the sworn affidavit of some
             person having knowledge of the facts or by the unsworn written statement
             of such a person that the facts are verified subject to the penalties for
             unsworn falsification to authorities under the Crimes Code § 4904, 18
             Pa.C.S. § 4904.

             (e) The answer shall be filed not later than 10 days after service of the
             motion, unless otherwise ordered by the court.

(C) Format of Motions, Answers, and Briefs

All motions, answers, and briefs must conform to the following requirements:

                                           27
      (1) The document shall be on 8 1/2 inch by 11 inch paper.

      (2) The document shall be prepared on white paper (except for dividers and
      similar sheets) of good quality.

      (3) The first sheet shall contain a 3-inch space from the top of the paper for all
      court stampings, filing notices, etc.

      (4) The text must be double spaced, but quotations more than two lines long
      may be indented and single spaced. Margins must be at least one inch on all
      four sides.

      (5) The lettering shall be clear and legible and no smaller than point 12. The
      lettering shall be on only one side of a page, except that exhibits and similar
      supporting documents may be lettered on both sides of a page.

      (6) Documents and papers shall be firmly bound.

(D) Unified Practice

      Any local rule that is inconsistent with the provisions of this rule is prohibited,
      including any local rule requiring a party to attach a proposed order to a motion
      or an answer, requiring an answer to every motion, or requiring a cover sheet or
      a backer for any motion or answer.


             COMMENT: For the definition of "motion," see Rule 103.

             See Rule 1005 for the procedures for pretrial applications for
             relief in the Philadelphia Municipal Court.

             "Rules to Show Cause" and "Rules Returnable" were
             abolished in 2004 because the terminology is arcane, and
             the concept of these "rules" has become obsolete. These
             "rules" have been replaced by the plain language "notice of
             hearings" provided in Rule 577(A)(2).

             Pursuant to paragraphs (A)(2)(f) and (B)(3)(c), and Rule
             576(B)(4), all filings by the parties must include a certificate
             of service setting forth the date and manner of service, and
             the names, addresses, and phone numbers of the persons
             served.

             Although paragraph (B)(1) does not require an answer to
             every motion, the rule permits a judge to order an answer in

                                            28
a specific case. See Rule 114 for the requirements for the
filing and serving of orders, and for making docket entries.

Paragraph (B)(1) changes prior practice by providing that the
failure to answer a motion in a criminal case never
constitutes an admission. Although this prohibition applies in
all cases, even those in which an answer has been ordered
in a specific case or is required by the rules, the judge would
have discretion to impose other appropriate sanctions if a
party fails to file an answer ordered by the judge or required
by the rules.

See Rule 113.1 regarding the [Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records
of the Appellate and Trial Courts] Case Records Public
Access Policy of the Unified Judicial System of
Pennsylvania and the requirements regarding filings and
documents that contain confidential information.

Paragraph (C), added in 2006, sets forth the format
requirements for all motions, answers, and briefs filed in
criminal cases. These new format requirements are
substantially the same as the format requirements in
Pennsylvania Rule of Appellate Procedure 124(a) and
Pennsylvania Rule of Civil Procedure 204.1.

The format requirements in paragraph (C) are not intended
to apply to pre-printed and computer-generated forms
prepared by the Administrative Office of Pennsylvania
Courts; to charging documents; to documents routinely used
by court-related agencies; or to documents routinely
prepared or utilized by the courts.

Pro se defendants may submit handwritten documents that
comply with the other requirements in paragraph (C) and are
clearly readable.

Paragraph (D), titled "Unified Practice," was added in 2004
to emphasize that local rules must not be inconsistent with
the statewide rules. Although this prohibition on local rules
that are inconsistent with the statewide rules applies to all
criminal rules through Rule 105 (Local Rules) and Pa.R.J.A.
No. 103(d), the reference to the specific prohibitions is
included because these types of local rules have been
identified by practitioners as creating significant impediments
to the statewide practice of law within the unified judicial

                              29
      system. See Pa.R.J.A. No. 103(d)(1). The term "local rule"
      includes every rule, regulation, directive, policy,
      custom, usage, form or order of general application. See
      Pa.R.J.A. No. 103(d)(1).

      The prohibition on local rules mandating cover sheets was
      added because cover sheets are no longer necessary with
      the addition of the Rule 576(B)(1) requirement that the court
      administrator be served a copy of all motions and answers.

      Although paragraph (D) precludes local rules that require a
      proposed order be included with a motion, a party should
      consider whether to include a proposed order. Proposed
      orders may aid the court by defining the relief requested in
      the motion or answer.


      NOTE: Former Rule 9020 adopted October 21, 1983, effective
      January 1, 1984; renumbered Rule 574 and amended March 1,
      2000, effective April 1, 2001; rescinded March 2, 2004, effective July
      1, 2004. Former Rule 9021 adopted October 21, 1983, effective
      January 1, 1984; renumbered Rule 575 and amended March 1,
      2000, effective April 1, 2001; Rules 574 and 575 combined as Rule
      575 and amended March 2, 2004, effective July 1, 2004; amended
      July 7, 2006, effective February 1, 2006; amended January 5, 2018,
      effective January 6, 2018 [.] ; amended June 1, 2018, effective
      July 1, 2018.


*           *             *             *             *               *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the March 2, 2004 rule changes combining
Rule 574 with Rule 575 published with the Court's Order at 34 Pa.B.
1561 (March 20, 2004).

Final Report explaining the July 7, 2006 addition of the format
requirements in paragraph (C) published with the Court's Order at
36 Pa.B. 3808 (July 22, 2006).

                                   30
Final Report explaining the January 5, 2018 amendment regarding
the Court’s public access policy published with the Court’s Order at
48 Pa.B. 487 (January 20, 2018).

Amendment regarding the Court’s public access policy published
with the Court’s Order at 48 Pa.B. (     , 2018).




                                 31
RULE 578. OMNIBUS PRETRIAL MOTION FOR RELIEF.

       Unless otherwise required in the interests of justice, all pretrial requests for relief
shall be included in one omnibus motion.


              COMMENT: Types of relief appropriate for the omnibus
              pretrial motions include the following requests:

                      (1) for continuance;
                      (2) for severance and joinder or consolidation;
                      (3) for suppression of evidence;
                      (4) for psychiatric examination;
                      (5) to quash or dismiss an information;
                      (6) for change of venue or venire;
                      (7) to disqualify a judge;
                      (8) for appointment of investigator;
                      (9) for pretrial conference;
                      (10) challenging the array of an indicting grand
                      jury;
                      (11) for transfer from criminal proceedings to juvenile
                      proceedings pursuant to 42 Pa.C.S. § 6322; and
                      (12) proposing or opposing the admissibility of
                      scientific or expert evidence.

              The omnibus pretrial motion rule is not intended to limit other
              types of motions, oral or written, made pretrial or during trial,
              including those traditionally called motions in limine, which
              may affect the admissibility of evidence or the resolution of
              other matters. The earliest feasible submissions and rulings
              on such motions are encouraged.

              See Pa.R.E. 702 and 703 regarding the admissibility of
              scientific or expert testimony. Pa.R.E. 702 codifies
              Pennsylvania’s adherence to the test to determine the
              admissibility of expert evidence first established in Frye v.
              United States, 293 F. 1013 (D.C. Cir. 1923) and adopted by
              the Pennsylvania Supreme Court in Commonwealth v. Topa,
              369 A.2d 1277 (Pa. 1977). Given the potential complexity
              when the admissibility of such evidence is challenged, such
              challenges should be raised in advance of trial as part of the
              omnibus pretrial motion if possible. However, nothing in this
              rule precludes such challenges from being raised in a
              motion in limine when circumstances necessitate it.


                                              32
All motions filed pursuant to this rule are public records.
However, in addition to restrictions placed by law and rule on
the disclosure of confidential information, the motions are
subject to the Public Access Policy of the Unified Judicial
System of Pennsylvania: Case Records of the Appellate
and Trial Courts and may require further precautions, such
as placing certain types of information in a “Confidential
Information Form” or providing both a redacted and
unredacted version of the filing. See Rule 113.1.

See Rule 113.1 regarding the [Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records
of the Appellate and Trial Courts] Case Records Public
Access Policy of the Unified Judicial System of
Pennsylvania and the requirements regarding filings and
documents that contain confidential information.

See Rule 556.4 for challenges to the array of an indicting
grand jury and for motions to dismiss an information filed after
a grand jury indicts a defendant.


NOTE: Formerly Rule 304, adopted June 30, 1964, effective
January 1, 1965; amended and renumbered Rule 306 June
29, 1977 and November 22, 1977, effective as to cases in
which the indictment or information is filed on or after
January 1, 1978; amended October 21, 1983, effective
January 1, 1984; Comment revised October 25, 1990,
effective January 1, 1991; Comment revised August 12,
1993, effective September 1, 1993; renumbered Rule 578
and Comment revised March 1, 2000, effective April 1, 2001;
Comment revised June 21, 2012, effective in 180 days;
Comment revised July 31, 2012, effective November 1,
2012; Comment revised September 25, 2017, effective
January 1, 2018; Comment revised January 5, 2018,
effective January 6, 2018 [.] ; Comment revised June 1,
2018, effective July 1, 2018.




                              33
*           *            *             *           *            *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the October 25, 1990 Rule 306 Comment revision
published at 12 Pa.B. 1696 (March 24, 1990).

Report explaining the August 12, 1993 Comment revision published
at 22 Pa.B. 3826 (July 25, 1992).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the June 21, 2012 revision of the Comment
referencing indicting grand jury rules published with the Court’s Order
at 42 Pa.B. 4153 (July 7, 2012).

Final Report explaining the July 31, 2012 Comment revision adding
motions for transfer published with the Court’s Order at 42 Pa.B.
5333 (August 18, 2012).

Final Report explaining the September 25, 2017 Comment revision
regarding pretrial challenges to the admissibility of expert evidence
published with the Court’s Order at 47 Pa.B. 6173 (October 7, 2017).

Final Report explaining the January 5, 2018 Comment revisions
regarding the Court’s public access policy published with the
Court’s Order at 48 Pa.B. 487 (January 20, 2018).

Comment revisions regarding the Court’s public access policy
published with the Court’s Order at 48 Pa.B. (        , 2018).




                                  34